                                                                                                                                         Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 1 of 24




                                                                                                                                   1 LAURIE E. SHERWOOD, State Bar No. 155312
                                                                                                                                     lsherwood@wfbm.com
                                                                                                                                   2 KATHERINE P. GARDINER, State Bar No. 215542
                                                                                                                                     kgardiner@wfbm.com
                                                                                                                                   3 WFBM, LLP
                                                                                                                                     Attorneys at Law
                                                                                                                                   4 601 Montgomery Street, Ninth Floor
                                                                                                                                     San Francisco, California 94111-2612
                                                                                                                                   5 Telephone: (415) 781-7072
                                                                                                                                     Facsimile: (415) 391-6258
                                                                                                                                   6
                                                                                                                                     ALISON LUNGSTRUM MACNEILL, Colo. Bar No. 51689
                                                                                                                                   7 (pro hac vice to be filed)
                                                                                                                                     Alison@campbell-litigation.com
                                                                                                                                   8 CAMPBELL LITIGATION, P.C.
                                                                                                                                     1410 N. High St.
                                                                                                                                   9 Denver, CO 80218
                                                                                                                                     Telephone: (303) 536-1833
                                                                                                                                  10
                                                                                                                                     Attorneys for Defendants Fidelity Workplace Services LLC
                                                                                                                                  11 (incorrectly named as “Fidelity Investments”) and
                                                                                                                                     AT&T Services, Inc. (incorrectly named as “AT&T”)
                                                 SAN FRANCISCO, CALIFORNIA 94111-2612
            601 MONTGOMERY STREET, NINTH FLOOR


                                                                                        TEL (415) 781-7072 • FAX (415) 391-6258




                                                                                                                                  12
Walsworth




                                                                                                                                  13                        UNITED STATES DISTRICT COURT
                                                                                                                                  14                     NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                  15
                                                                                                                                  16 TIMOTHY SMITH JR.,                           Case No.
                                                                                                                                  17               Plaintiff,                     DECLARATION OF KATHERINE
                                                                                                                                                                                  P. GARDINER IN SUPPORT OF
                                                                                                                                  18        v.                                    NOTICE OF REMOVAL BY
                                                                                                                                                                                  DEFENDANTS
                                                                                                                                  19 AT&T, FIDELITY INVESTMENTS,
                                                                                                                                  20               Defendants.
                                                                                                                                  21
                                                                                                                                  22        I, Katherine P. Gardiner, do hereby declare and state:
                                                                                                                                  23        1.     I am an attorney admitted to practice law before all courts of the state
                                                                                                                                  24 of California and the United States District Court of the Northern District of
                                                                                                                                  25 California. I am a partner in the law firm of WFBM, LLP, and I am one of the
                                                                                                                                  26 attorneys responsible for the representation of Defendants in this matter. I make this
                                                                                                                                  27 declaration in support of Defendants’ Notice of Removal. Unless otherwise stated,
                                                                                                                                  28 the following facts are within my personal knowledge and, if called and sworn as a
 5579996.1
                                                                                                                                                                                -1-
                                                                                                                                       DECLARATION OF KATHERINE P. GARDINER IN SUPPORT OF NOTICE OF REMOVAL BY DEFENDANTS
                                                                                                                                         Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 2 of 24




                                                                                                                                   1 witness, I could and would testify competently thereto.
                                                                                                                                   2         2.    Attached hereto as Exhibit A is a true and correct copy of all process,
                                                                                                                                   3 pleadings, and orders served upon Defendants AT&T Services, Inc. and Fidelity
                                                                                                                                   4 Workplace Services LLC which comprises of a Claim.
                                                                                                                                   5         3.    Defendants AT&T Services, Inc. and Fidelity Workplace Services
                                                                                                                                   6 LLC were served on April 26, 2021. Attached hereto as Exhibit B is a true and
                                                                                                                                   7 correct copy of the Notice to State Court Filing Notice of Removal to Federal
                                                                                                                                   8 Court, with a copy of the Notice of Removal, that will be filed in the Superior
                                                                                                                                   9 Court of California, County of Alameda and served on Plaintiff pursuant to 28
                                                                                                                                  10 U.S.C. § 1446(d).
                                                                                                                                  11         I declare under penalty of perjury under the laws of the State of California
                                                 SAN FRANCISCO, CALIFORNIA 94111-2612
            601 MONTGOMERY STREET, NINTH FLOOR


                                                                                        TEL (415) 781-7072 • FAX (415) 391-6258




                                                                                                                                  12 that the foregoing is true and correct.
Walsworth




                                                                                                                                  13         Executed on this 25th day of May, 2021, at San Francisco, California.
                                                                                                                                  14
                                                                                                                                  15                                             /s / Katherine P.Gardiner
                                                                                                                                                                                 Katherine P. Gardiner
                                                                                                                                  16
                                                                                                                                  17
                                                                                                                                  18
                                                                                                                                  19
                                                                                                                                  20
                                                                                                                                  21
                                                                                                                                  22
                                                                                                                                  23
                                                                                                                                  24
                                                                                                                                  25
                                                                                                                                  26
                                                                                                                                  27
                                                                                                                                  28
 5579996.1
                                                                                                                                                                                 -2-
                                                                                                                                       DECLARATION OF KATHERINE P. GARDINER IN SUPPORT OF NOTICE OF REMOVAL BY DEFENDANTS
                                                                                                                                         Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 3 of 24




                                                                                                                                   1                             CERTIFICATE OF SERVICE
                                                                                                                                   2        I hereby certify that on this 25th day of May, 2021, a copy of the foregoing
                                                                                                                                   3 document has been served via ECF upon all counsel of record in the Court’s
                                                                                                                                   4 electronic filing system.
                                                                                                                                   5
                                                                                                                                   6 Dated: May 25, 2021                  Respectfully submitted,
                                                                                                                                   7
                                                                                                                                   8
                                                                                                                                                                          By:    /s/ Katherine P. Gardiner
                                                                                                                                   9
                                                                                                                                                                                KATHERINE P. GARDINER
                                                                                                                                  10                                            State Bar No. 215542
                                                                                                                                                                                kgardiner@wfbm.com
                                                                                                                                  11                                            WFBM, LLP
                                                 SAN FRANCISCO, CALIFORNIA 94111-2612
            601 MONTGOMERY STREET, NINTH FLOOR


                                                                                        TEL (415) 781-7072 • FAX (415) 391-6258




                                                                                                                                  12                                            Attorneys at Law
                                                                                                                                                                                One Sansome Street, Suite 1800
Walsworth




                                                                                                                                  13                                            San Francisco, California 94104-4461
                                                                                                                                                                                Telephone: (415) 781-7072
                                                                                                                                  14                                            Facsimile: (415) 391-6258
                                                                                                                                                                                Attorneys for Defendants Fidelity
                                                                                                                                  15
                                                                                                                                                                                Workplace Services LLC (incorrectly
                                                                                                                                  16                                            named as “Fidelity Investments”) and
                                                                                                                                                                                AT&T Services, Inc. (incorrectly named as
                                                                                                                                  17
                                                                                                                                                                                “AT&T”)
                                                                                                                                  18
                                                                                                                                  19
                                                                                                                                  20
                                                                                                                                  21
                                                                                                                                  22
                                                                                                                                  23
                                                                                                                                  24
                                                                                                                                  25
                                                                                                                                  26
                                                                                                                                  27
                                                                                                                                  28
 5579996.1
                                                                                                                                                                                -3-
                                                                                                                                       DECLARATION OF KATHERINE P. GARDINER IN SUPPORT OF NOTICE OF REMOVAL BY DEFENDANTS
Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 4 of 24




     Exhibit A
               Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 5 of 24
Fax Server                                        3/18/2021 11:10:42
                                                  3/18/2021 11:10:42 AM
                                                                      AM PAGE                                                     1/001                 Fax Server




      03-15-21;04:44PM;Varlack Legal Services                                                            i l ing Fegular;5102972997
                                                                                                    Fax riling                                                                   # 5/
                                                                                                                                                                                    5/ '2


                                                                                                                                                                        PLO-C-001
                                                                                                                                                                        PLO-C-001
    ATTORNEY OR
             ORPARTY
                PARTY%WHOM
                      %WHOM ATTORNEY Mama,
                          Esq.(SRN
    Tlega-Nool Varlack, Esq.
                                     Mama,6155
                               (SRN 248203)
                                           605Bat
                                     248203)
                                               BatUmba,
                                                   Umba,em:
                                                         em:eckflossp
                                                             eckflossp
                                                                 ''                                                                FILED BY FAX
    VARLACK LEGAL SERVICES                                                                                                 ALAMEDA
                                                                                                                           ALAFv Di COUNTY
                                                                                                                                     DUNTY
    225
    2   W. 1/1.finton
     25W.  Winton Avenue,
                      Avenue, Suite 207
    Hayward,
    Hayward,CA 94544                                                                                                               March 17, 2021
                                                                                                                                   March 17, 2021

                               (510)-397-2008
            TELENONE Nte (510)-397-2008                     FAX NO, toport::(510)-397-2997
                                                                NO;toport    (510)-397-2997                                                CLERK 0:ZIF
                                                                                                                                           CL.E.RK OF
    &MAIL rumen
          rumenropando:
                ropando:       liega@varlacklega Loom
                               liega@varlacklega                                                                           — HE
                                                                                                                             HE SUPRIOR
                                                                                                                                SUPRIOR COUR,
                                                                                                                                        COUR,
                                                                                                                                            --
                                                                                                                              Keisha Ghee,
                                                                                                                           By Keisha Ghee, Deputy
       ATTORNEY FOR (1101119):
                     0101119): Plaintiff, Timothy Smith Jr.
    SUPERIOR COURTCOURT OF OF CALIFORNIA, COUNTYCOUNTY OF
                                                       OF ALAMEDA                                                          CASE NUMBER:
                                                                                                                                NUMBER:
     MEET
     MEETADORERS;
            ADORERS; 2440524405Arnedor
                                  AmadorStreet
                                            Street                                                                           HG21092143
                                                                                                                             HG21092143
    Malta
     Malta  ADDRESS: 24405 Amador Street
           ADDRESS:
    CITY
    C        ZIP core Hayward.
         ANOZIP
     ITY AND           Hayward,84544 84544
        BRANCH Nam Hayward Hall     Hall of
                                         of Justice
         PLAINTIFF: Timothy smith Jr.
                                                         •
      DEFENDANT:
      DEFENDANT: AT&T AT&T;; F-1   F-14r>    -L-1Ty
                                        r> a-L-1   Ty             Try‘ Eh":
                                                                  Try‘    Eh": S
     == DOES  DOES1   1 TO TO 10
                                                  CONTRACT
      I-1 COMPLAINT
      I-1                                        C3 AMENDED
                                                 C3   AMENDEDCOMPLAINT (Number):
                                                              COMPLAINT(Number):

     = CROSS-COMPLAINT
     =   CROSS-COMPLAINT                         1-1 AMENDED CROSS-COMPLAINT (Number):
                                                 1-1                         (Number):

                (chock all
   Jurisdiction (chock  oil that apply):
                                 apply):
   F-1
   F -1 ACTION IS A LIMITED CIVIL CASE                                                                                             NUItEfire
                                                                                                                              CASE NUItEfire

        Amount     demanded
         Amount demanded      f= f= does
                                     does not
                                            not exceed $10,000
                              E=I D
                                  exceeds
                                     exceeds $10,000  but
                                                $10,000   does
                                                        but doesnot
                                                                 notexceed
                                                                     exceed$24,000
   = ACTION
   =    ACTIONIS AN   UNLIMITED
                  IS AN UNLIMITED    CIVIL
                                       CIVILCASE
                                              CASE(exceeds
                                                    (exceeds$25,000)
                                                              $25,000)
   Ej j
   E  ACTION
        ACTION IS RECLASSIFIED
                  IS RECLASSIFIED    bybythis
                                           thisamended
                                                amendedcomplaint
                                                          complaintor
                                                                    orcross-complaint
                                                                      cross-complaint
        F-1
        1 -1 from limited to unlimited
        1-
        -
        1   1 from
            1 from unlimited
                    unlimited tOtO limited
                                   limited
   1.
   1. Plaintiff'  (name or
       Plaintiff'(name     ornames):
                              names):
       Timothy Smith Jr.
                causesof
       alleges causes     ofaction
                             actionagainst
                                     againstdefendant'
                                             defendant'(name
                                                           (name or
                                                                  or names):
                                                                     names):
       AT&T • • ff p -i y I r-i E
       AT&T                                       s T n, C3 rai
                                                E5Th,C3rJ1E
   2.. This pleading,
   2                    Including attachments and exhibits,
            pleading, including                        exhibits, consists
                                                                 consists of
                                                                          of the following number  of pages:
                                                                                           number of  pages: 4
   3. a. Cacti
   3.  a.  Cactiplaintiff
                  plaintiffnamed
                            named above        competent adult
                                    above is a competent
                  oxcopt plaintiff(name):
                 except             (name):
              ((1)   (=I a corporation
                 1)(=I                   qualified
                             a corporation qualifiedtotododobusiness
                                                             businessInInCalifornia
                                                                         California
              ((2)
                 2) 1::]
                     1::] ananunincorporated
                                unincorporated entity
                                                 entity(describe):
                                                         (describe):
              ((3)           other(specify):
                     ED other(sPeci6):
                 3) ED
       b.
       b. ED Plaintiff(name):
                            (name):
           3. CI has   has complied with the fictitious business name laws and is     is doing business under the
                                                                                                              the fictitious name (specify):
                                                                                                                                  (specify):

            b.  1E3 has compiled with all licensing
            b. 1E3                           licensing requirements
                                                        requirements asas aa licensed(specify):
                                                                                      (specify):
                              about additional plaintiffs
                  Information about             plaintiffs who are not competent adults Is
                                                                   not competent          is shown In Attachment
                                                                                                       Attachment 3c.
                                                                                                                   3c.
   4.. a.a.Each
   4        Eachdefendant
                  defendantnamed
                             namedabove
                                    aboveisisaanatural
                                                 natural person
                                                         person
        E:::1
        E :::1 except
                exceptdefendant   (neme):AT&T
                       defendant(neme):AT&T                                  ri except
                                                                             ri                        (name): r D 6./
                                                                                    except defendant(name):               11
                                                                                                                        `I1 1
                                                                                                                                 "✓ C

            (                       organization, form
               1) CD a business organization,
             (1)                                    form unknown                  (1)
                                                                                 (1)  Q  Q..aa business
                                                                                                business organization,
                                                                                                         organization, form unknown
            ((2)
               2)== a corporation
                        a corporation                                             (2)=
                                                                                 (2)   = a corporation
                                                                                              a corporation
            ((3)  1= an an
               3) 1=    unincorporated
                            unincorporatedantity(describe):
                                            antity(describe):                     (3) ED
                                                                                 (3)  EDenan   unincorporated
                                                                                                 unincorporated enfity(descnbe):
                                                                                                                enfity(descnbe):

             (4)
             (4) 1:=1
                 1:=1 aapublic
                         publicentity (describe):
                               entity(describe):                                                   (4)
                                                                                                   (4)                            (describe):
                                                                                                                   a public entity(describe):

             (  (5)
                 5) ri riother   other(specify):
                                      (specify):                                                       (5) 7
                                                                                                      (5)   7-1             (specify):
                                                                                                              -1 other(specify):
                                             •II
                                              • II Dtie lam Is
                                                   Dtiefam  Is wed
                                                               wed ell a croamtempteill,
                                                                         croamtemptall, ANKH/'neon.
                                                                                              'neon. abs.4orrpk4n-V4
                                                                                                     abs.corrpk4n-Vil and
                                                                                                                      anddefandenleatini
                                                                                                                          defandenleatini eituadatendent.
                                                                                                                                          eituadatendent.                     Pape 11 012
                                                                                                                                                                                      012
    l'Orrn Approved ter Optional U05
    Fen                                                                          COMPLAINT—Contract                                                       Cade  oiChil Procedure,
                                                                                                                                                          Ovele oiChil Prouder% fi 425.12
       JORCO31 Como
               Cause of
                      ofCeitranla
   PUSOACII (Ray,
   PUSOACII             PU3ry I,Mtn
               (Ray, Jo PU3




                                                                                                                                                 EXHIBIT
                                                                                                                                                 EXHIBIT A
                                                                                                                                                         A
                   Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 6 of 24



                                                                                                                                                   PLD-C-001
    SHORT TITLE:
          TITLE:                                                                                              CASE NUMBER:
                                                                                                                   NUMBER:

                                      and DOES
                        Smith v. AT&T and DOES1-10
                                               1-10
    (Continued)
 4. (Continued)
 4.
    b.
    b. The
         Thetrue
              truenames
                   namesofofdefendants
                               defendantssued
                                          suedasasDoes
                                                   Doesare
                                                        are unknown
                                                             unknown to plaintiff.
       ((1)  F-
          1) F  -11 Doe defendants(specify
                                       (specify Doe numbers): 1-5
                                                Doe numbers):   1-5                        were the agents or employees of
                                                                                                                         of the named
                    defendants and acted within the scope of   of that agency or employment.
                                                                                  employment.
        ( 2) 1---1
         (2)                           {specify Doe
             1---1 Doe defendants (specify      Doe numbers):   6-10
                                                    numbers):6-10                           are persons whose capacities are unknown to
                     plaintiff.
    c.. ri
    c              information
         information aboutaboutadditional defendants
                                   additional         whowho
                                              defendants   areare
                                                                notnot
                                                                     natural persons
                                                                        natural personsisiscontained
                                                                                            containedininAttachment
                                                                                                         Attachment 4c.
    d. -
    d.  1-
        1 7 7 Defendants
               Defendants whowho are joined under Code of                                       (names):
                                                         of Civil Procedure section 382 are (names):

 5.. ff--
 5    --11 Plaintiff
           Plaintiff is required to comply with a claims statute, and
     a.
     a. J  J hashascomplied
                     compliedwith
                               withapplicable
                                     applicable claims
                                                claims statutes, or
                                                                 or
     b.  I-
      b. - 1 is excused from complying because (specify):
         I 1                                           (specify):



 6.. II
 6        II This
              Thisaction
                   action is  subject to El
                           is subject         F-1 Civil.   Code section
                                                     Civil Code   section 1812.10       j                          2984.4.
                                                                                                Civil Code section 2984.4.
            court is the proper court because
 7.. This court
 7
      a.
      a. 1--
         1--1 1 a defendant
                    defendant entered into the contract here.
      b.
      b. ni
         ni a defendant
                    defendant lived here when the contract
                                                        contract was entered
                                                                       entered into.
      C.
      C  =I a defendant
       . =I       a defendant lives
                                 liveshere
                                       herenow.
                                             now.
      d. ni
         ni the contract was to be performed here.
      e: =
     e:  = a defendant     is a corporation
                  a defendant                  or unincorporated
                                 is a corporation  or unincorporatedassociation   and
                                                                        association   itsits
                                                                                    and   'principal
                                                                                            'principalplace
                                                                                                       placeof
                                                                                                             ofbusiness
                                                                                                               business is
                                                                                                                        is here.
                                                                                                                           here.
     ff.
      . -I-
         I 1  1 real
                  real property that
                                  that is the subject
                                              subject of
                                                      of this action is located here.
                        (specify):
     g. EJ other(specify):

8.. The
8                          of action are attached and the statements
     The following causes of                              statements above apply to
                                                                                 to each
                                                                                    each(each
                                                                                         (each complaint
                                                                                               complaint must
                                                                                                         must have one or
                                                                                                                       or
     more causes
          causes ofofaction attached):
                             attached):
    F-
    F -11 Breach of of Contract
    I-1 Common Counts
          Other   (specify):
           Other (specify):

9.
9.nr Other allegations:
      101her allegations:



10.
10. Plaintiff
    Plaintiff prays for judgment
                         judgment for costs of of suit; for such relief as is fair, just,
                                                                                    just, and equitable; and for
    a. -n1 damages
             1 damagesof: of:$ Teo Teo
    b.
    b. -II-11 interest on the damages
            ((1)
              1) FT
                  FT according to proof
            ((2)
              2) 17at   atthe
                            the rate    (specify):
                                rate of (specify):              percent
                                                                percent per year from (date):
                                                                                           (date):
    c.. ni
    c    ni attorney's feesfees
            ((1)
              1) -I-
                  I 1 1      $
                             $
            ( 2) n
             (2)  f     according
                         according toto proof.
                                        proof.
    d.
    d.        other   {specify):
                other (specify):

    f---1 The paragraphs of
11. f---1                of this pleading
                                 pleading alleged
                                          alleged,on information and
                                                  on information and belief
                                                                     beliefareas
                                                                            areas follows (specify
                                                                                          (specify pah*rraph
                                                                                                   pah*rraph numbers):
                                                                                                             numbers):

Pate:t3illq2021
Pate: t3illq2021

            Tiege-Noel Varlack Esq.
                                  Esq.
                       ((TYPE
                         TirpE OR PRINT NAME)
                                        NAME)                                                                       <SIGNATURE OF
                                                                                                                               OF PLAINTIFF
                                                                                                                                  PLAINTIFF OR
                                                                                                                                            OR ATTORNEY)
                                                                                                                                               ATTORNEY)
                                                   (fOfyou
                                                        youwish
                                                            wishtotoVerify
                                                                     Verify this
                                                                            this pleading "affix
                                                                                           affix aa verification)
                                                                                                    verification)
PL04-001 [Rev.
PL04-001  [Rev.January
                January 1.
                        1. 2007]
                           2007]                                   COMPLAINT—Contract                                                                      Page 20r2
                                                                                                                                                                 or 2.




                                                                                                                         EXHIBIT
                                                                                                                         EXHIBIT A
                                                                                                                                 A
                      Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 7 of 24



                                                                                                                                          PLD-C-001 (1)
                                                                                                                                          PLD-C-001(1 )
   SHORT TITLE:
   SHORT TITLE:                                                                                          CASE NUMBER:
                                                                                                              NUMBER:

   Smith v.
         v. AT&T

                   First                                  CAUSE OF ACTION—Breach of Contract
                                [number)
                                [number)
                   ATTACHMENT
                   ATTACHMENT TO TOI=
                                    I= Complaint
                                        Complaint                      ED   Cross -- Complaint
                (Use
                (Use aa separate cause of
                                       ofaction form for
                                                     for each cause of
                                                                    ofaction.)
                                                                       action.)

                  BC-1.
                  BC-1. Plaintiff (name):
                        Plaintiff(name):            Timothy Smith Jr.

                                                      (date):
                              alleges that on or about(date):         12/31/2007
                              aa ni
                                 rl written
                                    written         oral 17 other
                                               Q oral             r---1
                                                                     (specify): an ongoing defined contribution plan
                                                               other(specify):
                              agreement was made between (name
                              agreement                  (name parties
                                                               parties to agreement):
                                                                          agreement):
                              Plaintiff as beneficiary and Defendant
                              Plaintiff
                             CJ A copy of
                                        of the agreement
                                               agreement is attached as Exhibit A,
                                                                                A, or
                             71
                             -
                             1 1 The essential terms of
                                                     of the agreement -  E-1                          BC-1 El
                                                                         1 1 are stated in Attachment BC-1                   (specify):
                                                                                                           El are as follows (specify):
                              Plaintiffs spouse
                              Plaintiffs        (deceased) had
                                         spouse(deceased)    had an
                                                                 an agreement
                                                                     agreement to contribute,
                                                                                  contribute, and the employer(Defendant
                                                                                                              (Defendant ATT)
                                                                                                                           ATT)
                              put the money into an account on the employee's
                              put                                     employee's behalf.
                                                                                  behalf. The employee contributes a fixed
                                          of their pay or a specific dollar amount.
                              percentage of                                 amount. Contributions were deducted from
                                                                                                                from the
                              employee's paychecks
                              employee's   paychecks and
                                                      and placed into the
                                                                        the account
                                                                            account automatically.

                  BC-2. On
                        Onoror about (dates): 12/31/2007
                               about(dates):
                        defendant breached the agreement
                        defendant               agreement by                II-11 the
                                                                            -      theacts
                                                                                       actsspecified
                                                                                            specifiedininAttachment
                                                                                                         Attachment BC-2   F-
                                                                                                                           1--11 the
                                                                                                                                  thefollowing
                                                                                                                                      following acts
                       ((specify):
                         specify):
                                                            from the
                              transferring out $21,318.43 from    the account
                                                                      account unbeknownst
                                                                              unbeknownst to to Plaintiff.
                                                                                                 Plaintiff. Because
                                                                                                            BecausePlaintiffs
                                                                                                                     Plaintiffs
                                                  of Contract and Common counts would be barred without the benefit of
                              claims for: Breach of                                                                           of the
                                                                         following facts
                              discovery rule he specifically pleads the following  facts to
                                                                                         to show
                                                                                            show(1)(1) the
                                                                                                       the time
                                                                                                             time and manner ofof
                                             (2) the inability to have made earlier discovery:
                              discovery and(2)                                      discovery: see attached me-025
                                                                                                                mc-025

                  BC-3.
                  BC-3. Plaintiff
                         Plaintiffhas
                                   hasperformed
                                       performedall
                                                 allobligations
                                                     obligationstotodefendant
                                                                     defendantexcept
                                                                              exceptthose
                                                                                     those obligations
                                                                                           obligations plaintiff
                                                                                                       plaintiff was
                                                                                                                 was prevented or
                         excused from performing.

                  BC-4. Plaintiff
                  BC-4.  Plaintiffsuffered
                                   suffereddamages
                                             damageslegally
                                                     legally(proximately)
                                                             (proximately)caused
                                                                          caused by
                                                                                  by defendant's
                                                                                      defendant's breach of
                                                                                                         of the agreement
                        fCJ
                        : E1 as asstated ininAttachment
                                    stated    AttachmentBC-4
                                                         BC-4       I= as as
                                                                   I=      follows   (specify):
                                                                             follows (specify):
                              1.         damages, including,
                              1. general damages,  including, without limitation, for physical harm and mental and emotional
                                                              without limitation,
                                                    proof (on
                              distress according to proof (on the applicable cases of
                                                                                   of action as plead above);
                              2.
                              2                damages in the form of
                               . compensatory damages                of lost money and opportunities.


                 BC-5. 1
                       n 1 Plaintiff is is
                             Plaintiff   entitled
                                           entitledtotoattorney
                                                        attorneyfees
                                                                 feesby
                                                                      byan
                                                                         anagreement
                                                                            agreementor
                                                                                     or aa statute
                                           ED   of $
                                                according to proof.
                 BC-6.      ri Other:
                               Other:




                                                                                                                               Page               3
                                                                                                                                                         1 of 1
                                                                                                                                                    Page loll
  Form Approved forfor Optional
                        Opgonal Use
   jJudicial
     udicial Cow   d1of
             C011/1cE  of California
                          California                   CAUSE OF ACTION—Breach of Contract                                      Code of
                                                                                                                               Code of Civil Procedure,
                                                                                                                                             Procedure. g§ 425.12
                                                                                                                                                           425.12
                                                                                                                                           www.courfinfo.cagov
                                                                                                                                            www.courfinfo.cagov
PLD-0.001(1) [Rev.
PLD-0.001(1)   [Rev. January
                      January 1,   2007]
                                1,2007)



                                                                                                               EXHIBIT A
                                                                                                               EXHIBIT A
                     Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 8 of 24



                                                                                                                                                 PLD-C-001(2)
                                                                                                                                                 PLD-C-001(2)

          TITLE:
    SHORT TITLE:                                                                                                       CASE NUMBER:
                                                                                                                            NUMBER:
    Smith v.
          v. AT&T

              Second                                CAUSE OF ACTION—Common Counts
                         (number)
                         (number)

              ATTACHMENT TO                 r-7Complaint
                                            r7 Complaint        J Cross
                                                                0  Cross-- Complaint
                                                                           Complaint
            (Use
            (Use a separate cause
                            cause of
                                  ofaction form for
                                                for each cause of
                                                               ofaction.)
                                                                  action.)

                             (name):
              CC-1. Plaintiff(name):           Timothy Smith Jr.
                                             (name):
                       alleges that defendant(name):           AT&T and Fidelity Investments
                       became indebted to              12:1 plaintiff El
                                                       El plaintiff   El other (name):
                                                                          other(name):

                       a..
                       a     Ej         within the last four
                                                        four years
                                        (1)
                                        (1) El on an open book account
                                                                     account for money due.
                                                                                          due.
                                        (2)
                                        (    Ej because
                                         2) Ej            an an
                                                    because   account was
                                                                 account   stated
                                                                         was      in in
                                                                             stated  writing
                                                                                        writingbybyand
                                                                                                    andbetween
                                                                                                        betweenplaintiff
                                                                                                                plaintiffand
                                                                                                                          anddefendant
                                                                                                                             defendant in which it
                                                    was agreed that defendant was indebted to plaintiff.

                       b.
                       b.    2]                          El
                                     within the last El two    twoyears
                                                                     years El  El four
                                                                                     fouryears
                                                                                          years
                                    ((1)
                                      1)         for money had and received by defendant for the use and benefit of plaintiff.
                                    ((2)
                                      2) Ejl
                                          Ejlfor for
                                                  work,  labor,
                                                     work,      services
                                                            labor, services and  materials
                                                                               and  materialsrendered
                                                                                               renderedatatthethespecial
                                                                                                                  specialinstance
                                                                                                                          instanceand
                                                                                                                                   and request
                                                                                                                                        request of
                                                                                                                                                of defendant
                                                 and for which defendant
                                                                 defendant promised to pay plaintiff.
                                                 El the
                                                 E   l thesum
                                                            sumof of$
                                                        the reasonable value.
                                    (3)
                                    ( 3) Ei for goods,
                                                     goods, wares, and and merchandise soldsold and
                                                                                                  and delivered to to defendant
                                                                                                                      defendant and
                                                                                                                                and for
                                                                                                                                    for which defendant
                                                 promised to pay plaintiff
                                                 n the
                                                 E  l the sum
                                                            sumof of$
                                                   ri
                                                 rithe thereasonable
                                                             reasonable value.
                                                                           value.
                                    (4)
                                    (4) El for money lent by plaintiff to       to defendant
                                                                                   defendant at at defendants
                                                                                                   defendants request.
                                    (5)
                                    ( 5) E]      for money
                                          Ej for money    paid, laidlaid
                                                              paid,   out,out,
                                                                            and  expended
                                                                               and  expended  toto
                                                                                                 oror
                                                                                                    forfordefendant
                                                                                                           defendantatatdefendant's
                                                                                                                         defendant'sspecial
                                                                                                                                     special instance and
                                                 request
                                    (6)
                                    (    ED other
                                     6) ED             (specify):
                                                 other (specify):
                                                    Because Plaintiffs
                                                              Plaintiffs claims
                                                                         claims for:
                                                                                for: Breach of
                                                                                             of Contract and Common counts would be
                                                    barred without the benefit ofof the discovery rule he specifically pleads the
                                                    following facts to show (1)
                                                    following                 (1) the time and manner ofof discovery and(2)
                                                                                                                          (2) the
                                                    inability to have made earlier discovery: see attached me-025
                                                                                                             mc-025

            CC-2.$ 21,318.13
            CC-2.                                                    ,, which is the
                                                                                 the reasonable value, is
                                                                                                        is due
                                                                                                           due and
                                                                                                               and unpaid
                                                                                                                   unpaid despite
                                                                                                                          despite plaintiffs
                                                                                                                                  plaintiffs demand,
                                                                                                                                             demand,
                  plus prejudgment interest                 Ej
                                                            El    according to proof ri at   atthe
                                                                                                the rate of        10
                                                                                                                    10       percent per year
                           (date): 12/31/20077
                      from (date): 12131/20077
            CC-3.
            CC-3. IT            Plaintiff
                                Plaintiff is entitled to attorney fees
                                                                  fees by an agreement
                                                                             agreement or a statute
                               ri
                               ri ofof$
                               El according
                               E  l accordingtotoproof.
                                                  proof.
            CC-4. El
            CC-4. El Other:
                      Other:




                                                                                                                                 Page
                                                                                                                                                          Page loll
                                                                                                                                                                 1 of 1
  Form
  Rum Approved forfor Optimal
                      Optimal Uso
                               Use                        CAUSE OF ACTION—Common Counts                                            Code of
                                                                                                                                   Coda    Civil Procedure.
                                                                                                                                        o? CM    Procedure. §
                                                                                                                                                            § 425.12
                                                                                                                                                              425.12
    Judidel Council
    Judidal Council of
                    of California                                                                                                              vAvw.courfinroca.gov
PLD-C-001(2) Rev.
PLD-C-001(2)  Rev.January
                    January1,1,200a1
                                200a)




                                                                                                                  EXHIBIT A
                                                                                                                  EXHIBIT A
                       Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 9 of 24

                                                                                                                                  MC-1125
                                                                                              _CASENUMBER:
                                                                                              _CASENUMBER:
.SHORT
1S_HORT TITLE:
        TITLE:
 ._
        nithTTijaOthy
     -St—
        nithTTija     v. AT&T
                —Othy v.

                                                                      (Number): One
                                                           ATTACHMENT (Number):
                                       (This
                                       (This Attachment
                                             Attachment may
                                                        may be
                                                            be used
                                                               used with
                                                                    with any
                                                                         any Judicial
                                                                             Judicial Council form.)
                                                                                      Council form.)
    2020, Plaintiff
 In 2020,  Plaintiff received notice from
                                     from the SSA
                                               SSA that he may be the
                                                                    the beneficiary of
                                                                                    of aa pension, when he
                                                                                                        he learmed
                                                                                                           learmed of
                                                                                                                   of
 this he contacted AU,
                     ATT, and Fidelity to company's holding his deceased wife's pension. He was told that the
 account had been liquidated in 2008,
 account                          2008, and was given a copy of of the check showing that it was cashed. He did not
 sign the check and filed an affidavit of
                                        of forgery with fidelity. He was told the investigtion would be completed
 within 120 days.




(Ifthe
(If the item that
             that this
                  this Attachment
                       Attachment concerns   is made
                                   concerns is  made under
                                                     under penalty
                                                           penalty of
                                                                   ofperjury,
                                                                      peduty, all
                                                                              all statements
                                                                                  statements In this           Page 5        of
Attachment
Attachment areare made
                   made under   penalty of
                          under penalty of pedury.)
                                           perjury.)
                                                                                                             (Add
                                                                                                             (    pagesas
                                                                                                              Add pages asrequired)
                                                                                                                           required) ,
Form Approved forfor Optional Use                                                                                       www.coudinfo.ca.gov
                                                                                                                        www.coudinfo.ca.gov
           Caundl of
  Judicial Caundl  of California                             ATTACHMENT
  MC-025    (Rev. July 1,
  MC-025(Rev.          1,20001                          to Judicial Council Form
                                                                                                       EXHIBIT A
                                                                                                       EXHIBIT A
                Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 10 of 24




                             AFFIDAVIT AS TO FORGED
                                             FORGED ENDORSEMENT
                                                    ENDORSEMENT


 I( We),
 I(We),                  d`f.
                         d    Av;ca.
                          . Av;ca.                                                                              , being
                                                                                                                , being duly
                                                                                                                        duly sworn,
                                                                                                                             sworn,depose,      say:
                                                                                                                                    depose, and say:

      l(we) reside at
 That l(we)                  (96 /41/41P.),A,4-d.
                              (.96
                             Street
                                         tilv_rd
                              C9a14-abfAIL
                             C9a14-a-MAIL
                             City

                                                                              4/6
                                                                              4/6
                             State                                                Zip Code
                                                                                  Zip
                                                                                va
      I(we) am(are)
 That I(we) am(are)the
                    the payee(s) of cancelled
                        payee(s)of  cancelled check No.    d0,2lla
                                                           d2 3 `A
                                                    No. da23'Alla drawn by Fidelity
                                                                           Fidelity Investments
                                                                                    Investments Institutional
                                                                                                 Institutional Operations Company,Inc.
                                                                                                               Operations Company, Inc. on

 Deutsche (Delaware), Wilmington,
 Deutsche(Delaware),  Wilmington, Delaware,
                                  Delaware, dated          7-7a- q.- (-1 /
                                                          7-7                                                   of $
                                                                                                  in the amount of $ /6,
                                                                                                                       1J /61 62,7           C.
                                                                Month/Day/Year                                              ,
(hereinafter
(hereinafter called the "Check"); that
                    the"Check");   thatII(we)
                                         (we) have
                                               havenot  received the
                                                    notreceived  the proceeds of
                                                                              of the Check,     any part thereof,
                                                                                     Check, nor any      thereof, nor any
                                                                                                                      any other
                                                                                                                          other consideration
                                                                                                                                 consideration

 whatsoever arising
            arising out
                    out of
                        ofor
                           orin
                              in any
                                 any way
                                     wayrelated
                                         relatedtotothe
                                                     theCheck,
                                                        Check,that      endorsement on the reverse
                                                               that the endorsement        reverseside
                                                                                                   side of
                                                                                                        of the Check
                                                                                                               Check is
                                                                                                                      is not
                                                                                                                         not my
                                                                                                                             my signature:
                                                                                                                                signature: was not

 made nor
      nor authorized
          authorized by me,and that said endorsement is a forgery.
                     by me,

      1(we)have
 That 1(we) haveno
                 noknowledge
                    knowledgeof
                              ofinformation
                                 information concerning th
                                                        th endorsement
                                                           endorsement or
                                                                       or negotiation
                                                                          negoliation of
                                                                                      ofthe
                                                                                         the Check
                                                                                             Check except
                                                                                                   except as follows:
                                                                                                             follows:




       If
       Ifno
          no exceptions,
             exceptions,state"None"
                             "None"

                         A-rsuZlyirif ief7)1A1:9
                                      id)1A1:91 11
                                                 1                                                        .4„                           -   ax) zo
                                                                                                      A

                 Signature
                 Signature of
                           ofintended
                              i tended payee(s)
                                       payee(s)                   Date
                                                                                   Ug-
                                                                                   ‘   '4444
                                                                                   );q-444
                                                                                         4 -
                                                                                 Signature of
                                                                                 Signature
                                                                                               - !fitted--191)1i
                                                                                           of Ica
                                                                                              iterided
                                                                                                                f i••
                                                                                                          /95Pu f
                                                                                                         payee(s)
                                                                                                         payee(s)                   Date



      of
State of   e                           in the County
                                              County of  Fg-44144,
                                                     of I9L1)146e4        4                   and sworn
                                                                                   Subscribed and sworn                         NOTARY
                                                                                                                                NOTARY STAMP
                                                                                                                                       STAMPOR
                                                                                                                                             OR SEAL

to before
   before me
          me by
             by the
                the above-named
                    above-namedAttorney-in-Fact
                                Attorney-in-Fact who
                                                 who is personally known to
                                                                         to me
                                                                            me or
                                                                               or who
                                                                                  who has

produced                             (type
                                     (type of identification)as
                                           of identification) asidentification,
                                                                 identification,that
                                                                                 thatthe
                                                                                      theforegoing
                                                                                          foregoing statements
                                                                                                    statements

were true and
were      and accurate and made of
                                of his/her own
                                           own free
                                                freeact
                                                    actand
                                                        and deed,
                                                            deed, on                             (Date).
                                                                                                 (Date).

Signatureof
Signature ofNotary
             Notary Public
                    Public                                               Commission Expiration
                                                                                    Expiration Date



 titta11-
   191(11-           e-‘4,11
                     e-‘    /4;4Ati(
                        4,11/4;44t4( C4:4

AA signature
AA signature guarantee is not
             guarantee is notacceptable        °P%

                                                                                                                                                       7
                                                                                                                                                       762393.101
                                                                                                                                                        62393.101
                                                                                                                                                             0502
                                                                                                                                                             0802




                                                                                                                EXHIBIT A
                                                                                                                EXHIBIT A
       Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 11 of 24


                                                                    _




                                                  CALIFORNIA JURAT
       A notary public          officer completing
                public or other officer completing this
                                                      this certificate           onlythe
                                                           certificate verifies only  the identity  ofthe
                                                                                           identity of the individual who
                                                                                                                       who signed
           document, to
       the document,   towhich       certificate Is attached,and
                         WhIch this certificate                 and not  the truthfulness,
                                                                     not the  truthfulness, accuracy,
                                                                                             accuracy, ororvalidity
                                                                                                            validityof
                                                                                                                     ofthat
                                                                                                                        that
       document.
       document.



   STATE OF CALIFORNIA

   COUNTY OF Pytetiv-tbs
             Notiv-tbs                             }

              and sworn
   Subscribed and swornto
                        to(or
                           (or affirmed)
                               affirmed) before me on
                                                   on this
                                                      this                      )A..- day of
                                                                                          of                                          242D
                                                                                                                                      2424D
                                                                         Date
                                                                         Date                           r    r./r
                                                                                                        htth .
                                                                                                        rhtthr/r                      Year
                                                                                                                                      Year

   by
                                 1       L1            Zyno-k
                                                vhccui Zyno-k

                                                         Name ofSigner,'
                                                         Name ofSigne?'


   proved to
          tome
             meon
               onthe
                  thebasis
                     basis of
                           of satisfactory
                              satisfactoryevidence
                                           evidence to
                                                    to be
                                                       be the
                                                           theperson(%)  who appeared
                                                               person(z) who appeared before me.
                                                                                             me.



                                                                                            ••        4E41it•II M
                                                                                _                Not y POtIc
                                                                                                 Nota'iy POtIc -Colifornfe        7
                                                                                                                                  z
                                                                                                  .. Ala meria County
                                                                                                               County
  Signature:
  Signature:                                                                                    panyrifssion
                                                                                                panyrifssiong.g.••1 2200973       -
                         nature of Notary
                         natuie of Notary Public
                                          Public                                            htly
                                                                                             htlyComeExpites
                                                                                                 ComeExpitesJut      Jut8.202.1
                                                                                                                        8.2021
                                                                                            %.
                                                                                            %.     AA?
                                                                                                     ?

                             •
                                                                                                    Seal
                                                                                                    Seal
                                                                                         Place
                                                                                         Place Notary
                                                                                               NotarySeal
                                                                                                      Sea!Above

                                                            OPTIONAL
  Though this section
  Though               is optional,
              section is   optional, completing
                                     completingthis
                                                thisinformation
                                                     information can
                                                                 can deter
                                                                     deteralteration
                                                                           alteration of
                                                                                      of the
                                                                                         the document or
                                                                                                      or fraudulent
                                                                                                         fraudulent
  attachment of
  attachment ofthis form to
                thisform    toan
                              an unintended
                                 unintendeddocument.
                                             document.

,Description
  Description ofofAttached
                   Attached Document
 ""title or Type
   title or      of Document:
            Type of Document:                                                       *It(erkovv.-124A4-
                                                                                    *It(erkovv.-12
                                                                                                 4A4-

 Document        640 to-k-
          Date: 640
 Document Date:                        4, 1-07-1)
                                 to-k- 4, 1-07-1)
 Number of
 Number    Pages: OW
        ofPages:

 SIgner(s) Other Than Named
 Signer(s) Other            Above: WA
                      Named Above: WA

          1/1/0 PrthOlvi
                PrthOlvi         1-ITS    ocItNitf rk4 aatit-
                                        , ocItNi
                                  1-ITS ,                                 c ??/).)
                                                                             /)
                                                                              .)
                                                               -761-0,1rhi
                                                t4.4-1{41vp„ rr-761-0
                                             •• t,441{41vp„         ,              4,1)
                                                                      1rhi rvervvi 4,1) rit4.4 wirs-
                                                                                               wirs-4s-1,7o0(4-,
                                                                                                    4s-          1
                                                                                                                 1
                                                                                                               77,



r. •


                                                                                       EXHIBIT A
                                                                                       EXHIBIT A
                 Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 12 of 24
 In



;z_t CT Corporation                                                                                       Service of Process
                                                                                                          Transmittal
                                                                                                          04/26/2021
                                                                                                          CT Log Number 539457756
      TO:         Jill M Calafiore, Rm 3A119A
                  AT&T Corp.
                  One AT&T Way-
                  Bedminster, NJ 07921-

      RE:         Process Served in California

      FOR:        AT&T Corp. (Domestic State: NY)




      ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

      TITLE OF ACTION:                                  Timothy Smith Jr., Pltf./ vs. AT&T, et al., Dfts. // To: AT&T Corp.
      DOCUMENT(S) SERVED:                               Summons, Complaint, Cause of Action, Attachment(s), Affidavit(s)
      COURT/AGENCY:                                     Alameda County - Superior Court - Hayward, CA
                                                        Case # HG21092143
      NATURE OF ACTION:                                 Plaintiff suffered general damages, including, without limitation, for physical harm
                                                        and mental and emotional caused by defendant's breach of the agreement
      ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Los Angeles, CA
      DATE AND HOUR OF SERVICE:                         By Process Server on 04/26/2021 at 13:17
      JURISDICTION SERVED :                             California
      APPEARANCE OR ANSWER DUE:                         Within 30 days after service
      ATTORNEY(S) / SENDER(S):                          Tlega-Noal Varlack
                                                        VARLACK LEGAL SERVICES
                                                        225 W. Winton Avenue, Suite 207
                                                        Hayward, CA 94544
                                                        510-397-2008
      ACTION ITEMS:                                     CT has retained the current log, Retain Date: 04/28/2021, Expected Purge Date:
                                                        05/08/2021

                                                        Image SOP

                                                        Email Notification, Jill M Calafiore jcalafiore@att.com

      REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                        818 West 7th Street
                                                        Los Angeles, CA 90017
                                                        877-564-7529
                                                        MajorAccountTeam2@wolterskluwer.com
      The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
      relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
      of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
      advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
      therein.




                                                                                                          Page 1 of 1 / SH




                                                                                                                           EXHIBIT A
                Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 13 of 24



                                                           -          Wolters
                                                                      Wolters Kluwer
                                                                              Kluwe-r

                                     SERVER DELIVERY DETAILS
                             PROCESS SERVER




Date:                           Mon,     26, 2021
                                Mon, Apr 26, 2021

       Name:
Server Name:                    Jim Sands
                                Jim Sands




Entity Served                   AT&T CORP.
                                     CORP.
                                            ---    - ---
                                                       -
Agent Name                      C T CORPORATION SYSTEM

Case Number                     HG219092143

JJurisdiction
  urisdiction                   CA




                                                               1
                                                               111




                                                               EXHIBIT
                                                               EXHIBIT A
                                                                       A
              Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 14 of 24
Fax Server ,
Fax                                                          11:24:16AM
                                                  3/18/ 2021 11:24:16
                                                  3/18/2021           AMPAGE
                                                                         PAGE1/001
                                                                              1/001 Fax Server
                                                                                    Fax Server
                                                                                                                                                                                      60'1
       03-1e-21;04:44PM;Varlack Legal
       03-1e-21;04:44PM;Varlack Legal Services                                                     Fax
                                                                                                   Fax =fling   1egular;5103972997
                                                                                                       =i l ing1egular;5103972997                                               4    '2
                                                                                                                                                                                4 2/ '2



                                                                                                                                                                          SUM-100
                                                                                                                                                                          SUM-100

                                             SUMMONS                                                                                                    counr USE
                                                                                                                                                    FOR couer USE ONLY
                                                                                                                                                                  ONLY
                                                                                                                                                (SOLO
                                                                                                                                                (     PARAIMO
                                                                                                                                                 SOLO PARA IMODEM
                                                                                                                                                               DE 1.4CORM
                                                                                                                                                                      CORM
                                         (CITACION JUDICIAL)
                                         (CITACION JUDICIAL)
   NOTICE      DEFENDANT:
   NOTICE TO DEFENDANT:                                                                                                           FILED BY FAX
   (Al/ISO AL DEMANDA00):
   (AV/SO     DEMANDA00):                                                                                                  ALAMEDA COUNTY
                                                                                                                           ALAMEDA COUNTY
     AT&T ••
     AT&T                         ••
                                                                                                                                  March 17, 2021
                                                                                                                                  March 17, 2021
     F
     F116
        6 ek-iTui
          ek-i Ts,/              r.ve s4,-rnerrt—o.
                                 r.ve s-v-rn        ea.^                    eZe..111;
                                                                            CZA111;          n••
                                                                                             n•• A-0     \\0
                                                                                                          0
   YOU ARE BEING SUED BY PLAINTIFF:
                         PLAINTIFF:                                                                                             CLERK OF
                                                                                                                                CLERK    OF
   (LO esrA DEMANDANDO EL DEMANDANTE):
   (LO                     DEMANDANTE):                                                                                    THE SUPERIOR CUT
                                                                                                                           THE               COURT
                                                                                                                           By Keisha
                                                                                                                           By Keisha (2thee,
                                                                                                                                     Ghee, Depuily
                                                                                                                                             Depuily
     Timothy Smith Jr,
     Timothy       Jr,
     l4011661
     NOTICEI You have
                 have been
                      been sued.
                           sued.The
                                 The court
                                     court may
                                           may decide
                                               decide against
                                                      againat you
                                                              you without
                                                                  withoutyour
                                                                          your being
                                                                               being Imam!                     witnin 30
                                                                                      neara unless you respono Within    treys. Read the iniormation
                                                                                                                      30 days.           Information
       below.
       below.
          You have
          You  have 3030CALENDAR
                         CALENDAR DAYS    DAYSotter
                                                 alter this
                                                       thissummons
                                                            aurrumansendandlegal
                                                                             legalpapers
                                                                                   papersare  areserved
                                                                                                  servedon onyou
                                                                                                              youtotoMeMeaawritten
                                                                                                                            writtenresponse
                                                                                                                                    responseatatthis
                                                                                                                                                   thiscourt
                                                                                                                                                        courtand
                                                                                                                                                               andhave
                                                                                                                                                                    haveaacsapy
                                                                                                                                                                             cmpy
       served on the plaintiff.
                        plaintiff. A letter or phone call will not
                                                                not protect  you. Your written response must be In proper lege!form
                                                                    protect you,                                                         form If you
                                                                                                                                                 you want
                                                                                                                                                      want the
                                                                                                                                                             the court
                                                                                                                                                                  court to
                                                                                                                                                                         to hear your
                                                                                                                                                                                  your
       case. There may be a courtform
       case.                                   that you can
                                         form that       amuseusefar
                                                                   faryour
                                                                       yourresponse.
                                                                            responee.You Youcan canfind
                                                                                                    findthese
                                                                                                         thesecourt
                                                                                                                courtforms
                                                                                                                       fontsend
                                                                                                                             and more
                                                                                                                                   more information
                                                                                                                                         information at   the California Courts
                                                                                                                                                       at the
    .. Online Self-Help Center      (vrynv.courUnfo.ce.goV/serntelp), yew
                           Center (vrvnv.courtinfo.ce.goV/setfitelp),           satire), law library,
                                                                           your county         library, or the courthouse nearest you.you. If
                                                                                                                                           If you
                                                                                                                                              you cannot
                                                                                                                                                   cannot pay
                                                                                                                                                            pay the
                                                                                                                                                                 thefling
                                                                                                                                                                     fling fee,
                                                                                                                                                                            fee, ask the
       court clerk for
       court                   waiver form. It you do
                    for a fee waNer                  do not lbPia your
                                                                  yourresponse
                                                                        responseon ontime,
                                                                                       time,youyoumay
                                                                                                    mayteetee the ease
                                                                                                                   case by default,              wages, money,
                                                                                                                            default, and your wages,      money. and property may
       be
       be token without further warning from
                  without  further            from the court,
          There are   other legal
                 ore other   legal requirements,
                                    requirements. You may want to call   call an                   away. If you do not Know an attorney,
                                                                              en attorney right away.                              attorney, you may want to cell  call an attorney
       referral Service.[(you              afford on
                          [(you cannel afford     an attorney,
                                                     attorney, you may be eligible for free legal services from                                       program. You can locate
                                                                                                                    from a nonprofit legal services program.                  locate
       these nonprofit
              nonprofit groups at  at the California Legal Services
                                                             Services Web alto (oivw.lawho@catifemie.org),
                                                                                  (www.lawho@cetifornie.org), the CalUdrnta
                                                                                                                          Call/write Courts Cane
                                                                                                                                              Online Self
                                                                                                                                                      Self-Help    Center
                                                                                                                                                           -Help Center
     ( (www.courtInfo.ca.gov/sellhelp).
        www.courtInfo.cageldselthelp), or by contacting your local court or        or county bar bar ermocialion.    NOTE: The court hoe
                                                                                                     eaeocialion. NOTE:                        statutory ten
                                                                                                                                        has a otaiutory   ten far
                                                                                                                                                               forweaved     fees and
                                                                                                                                                                   weaved fees
       costs on any
      costs      any settlement
                      settlement or or arbitration award of of S10,000 or more
                                                                            mare In aa civil
                                                                                        civil cage.
                                                                                              case. The
                                                                                                     The court's
                                                                                                           court's lien
                                                                                                                   lien must be paid
                                                                                                                                 paid before
                                                                                                                                       before the
                                                                                                                                               the court
                                                                                                                                                    court will dismiss
                                                                                                                                                               dismiss the
                                                                                                                                                                         the case.
                                                                                                                                                                               case.
     rAVISOILo
     rAVISOI      Lohen
                      hendemendede.
                           demandedo.SI  SInonoresponds
                                                 respondsdenimdenimde de30elles,
                                                                         30elles, la
                                                                                   lacode
                                                                                       codepuededecidir
                                                                                             puededecidir en  en au
                                                                                                                 au contra
                                                                                                                     contrasinsinescucher
                                                                                                                                   escuchersu suvismOn.
                                                                                                                                                  amen. LeaLealalaInbrmaciOn
                                                                                                                                                                   InhsrmadOn a   a
     conlinued6n.
     conlinuecidn.
         77ane
         7       20 DirkS
           7ano 20   D(AS DE,CALCNCARIO
                                CALCNCARIOdespisesdespises do de dual!)
                                                                  qua le entreguen    este citacton
                                                                         entreguen este    cliaclon yy poppies
                                                                                                       poppies legates
                                                                                                                 toggles pamparo presenter
                                                                                                                                  prosentar una
                                                                                                                                              una respuaste
                                                                                                                                                    respueste poreacrito
                                                                                                                                                               par escriloen en esta
                                                                                                                                                                                 esla
     code y heoer
               heoer quo    au entregue
                       quo as  tremolounaunacopier
                                               cope el el demandente.
                                                          &mar:dente. Una  Una carte o una
                                                                                         une Yamada tolerant:7e
                                                                                                        tolaronloano  nototoprotagen.
                                                                                                                             protegen.Sc Su=pinata
                                                                                                                                            rospuesta potper °scrim
                                                                                                                                                             escilio Mane    quoester
                                                                                                                                                                      time quo     ester
     en format
     en   format legal corvette
                           emetic sigma
                                    slowe   quo
                                              quo procesen
                                                    procesensuaucasecaseen   la code.
                                                                          cola   code.EsEspostale    quo heya
                                                                                            postale cue          canformulede
                                                                                                           treys can   forrouledo  quaqua  usted
                                                                                                                                        usted      puede
                                                                                                                                               puede      user
                                                                                                                                                        user parepare  su =pmts.
                                                                                                                                                                   su respuoste.
    Puede
     Puede encontrat
               encontrat eates
                           estos remade;   de de
                                 fonnularles   la code   ymas
                                                   la code       Informer:
                                                              ymas           On onon
                                                                      Informer:On    of ol
                                                                                        Centro
                                                                                          Centrodede
                                                                                                   Ayuda
                                                                                                      Ayude  dede
                                                                                                                (as
                                                                                                                  (asCodes
                                                                                                                        Codes dede
                                                                                                                                 CahTarnia
                                                                                                                                     Cah7amla(merw.succute.ca.got9,
                                                                                                                                                (rnedve.sucorte.ce.gotd, en le  is
     bfbiloroca
     bfbilefeca de  de/ayes
                       /ayesde
                             de au
                                 aucondado
                                    condadonon o anInIncode
                                                        codequo quo be
                                                                     le quede
                                                                        quede mas
                                                                               !10s circa.
                                                                                     Germ Si Si no puede pager la   la meta
                                                                                                                       meta do prosontaafdn,        pldo al
                                                                                                                                  prosortracidn, plcia   ol secretaries de
                                                                                                                                                                         de re
                                                                                                                                                                            to eorte
                                                                                                                                                                               cone quo
    llee de
         de un
             un funneled°
                 formuladode deexenclOn
                                exendOn de  de pogo
                                               page dedecostes.
                                                          costes.SiSino nopresents
                                                                           presentssusurespitoste
                                                                                         'espied°a atempo,
                                                                                                       !tempo, puede
                                                                                                                  puede parder
                                                                                                                          ',ardorel el
                                                                                                                                    case
                                                                                                                                      easepor
                                                                                                                                            per  Maumee/MonteyyleIncorns
                                                                                                                                               inaumplaniorde           coneto ie podne
                                                                                                                                                                                   podm
     guttersu susueldo,
                  micro, Moro
                           Moro yyatones         =is arivertencla
                                    atones sin mas     arivertencla
               otroerequisites
         Hay Woe      requialtoslegates.
                                  legates.Es
                                           Esrecomendsble
                                               recomendable quo /lame a tin     ranabcgrido
                                                                                     abogadoInmedialamente.
                                                                                               Inmedletamente.Slain SI noconoce
                                                                                                                            conoce a en gamed°,
                                                                                                                                          Bawd°, puede        Hameraa un
                                                                                                                                                      puedeHamer         un servido do
     remLstenaaeboodes.
    remLskin         °booties. SI  no puede
                                S/no  puede pagers
                                              pagersenenabogado,
                                                              gauged°,esasposter°
                                                                            postalequaquocumpla
                                                                                           cumplacon
                                                                                                   conloslosrequisites
                                                                                                              requidtosparspant obroner    I:mattes legates
                                                                                                                                obtener sulfides      legates granules de de un
    programa
     programs de      servicies
                   de serviclos  legatee sin
                                          sinlines
                                              fines de
                                                     de lucre.
                                                        lucre.Puede
                                                                  Puede encontraresfOs
                                                                         encontraresfos gropes
                                                                                            gnipossin
                                                                                                    sinfines
                                                                                                        finesdedeteem
                                                                                                                   teemen enelelskip
                                                                                                                                 slapweb
                                                                                                                                       WebdedeCalifornia            Services,
                                                                                                                                                California Legal Services,
   ( (ww.v.lawheascatifornle.org),
       wiusiawhaamatifomte.org),en     on el
                                           el Centro dede Ayuda de les  lee Cedes
                                                                            Codes dede California   (www.sucode.co.gov)o ponlbndose
                                                                                        Califemte,(wwwsucode.co.gov)o             ponlandose on  on contact°    con la code
                                                                                                                                                     contact° eon       code net
                                                                                                                                                                               o el
     coiegro de
    solace°     de abogados
                   atragados locates.
                               locates. AVIsCx
                                          VJSO Por For ley, lele code
                                                                 code Ilene dereeho a reclemer
                                                                                          reclemer lee
                                                                                                    lee CMOs        los costes
                                                                                                         0/010.5 y lot  cosiestexentoe
                                                                                                                                  exentoe per
                                                                                                                                            porimponcrun
                                                                                                                                                imponcr un gravamen       cobra
                                                                                                                                                              gravamen seam
    cuatquiernicuperaden
    cueforterrocuperaclan de      de 510.0000
                                     510,0000mar  masdedevoter
                                                            Warroclaide
                                                                   testiclemodiante
                                                                            modientetin  enecueroo
                                                                                            acuerdooounacareconcestOn
                                                                                                              concestOn de  de arbitrate
                                                                                                                               art:daub enen un 050         derecho civfL
                                                                                                                                                 0050 do demon°       clva l7cno
                                                                                                                                                                            77one quo
    pager el  el gravamen
                 gravamen de    le code antes
                             do to       antes dade qua
                                                     quota la cone          desechar case.
                                                              code puede desechar          caso.
   The name
   The     nameend  endaddress
                         addressof  ofthe
                                       the court
                                            court Is:                                                                          CASE NUMBER:            (Alermero del
                                                                                                                                         NUMBER:(Ntimero             del Caso):
                                                                                                                                                                         Ceso):
   (El
   (      nombre yy difeccion
    El nombre           direction dede /a code    es): ALAMEDA
                                          code es):
   24405
   2 4405Arnador
              Arnador Street, Hayward, CA       CA94544
                                                      94544                                                                            HG21092143
                                                                                                                                       H   G21092143
  The name,
  The    name,address,
                address,and
                          andtelephone
                              telephonenumber
                                          numberofofplaintiffs
                                                     plaintiffsattorney,
                                                                attorney,or
                                                                          orplaintiff
                                                                             plaintiffwithout en attorney,
                                                                                      without an attorney, is:.(E1
                                                                                                              .(E1nombre,
                                                                                                                   nombre, to cgreccidn yet
                                                                                                                           le direccidn y et nt2mer0
                                                                                                                                              minim
       lefefOrlo del abogado del
  do toilet:10
  de                          del demendante,
                                  damandanto, oo del
                                                  deldomondanto
                                                       dernandante quo no dune      ebogado, es):
                                                                              done obegado,    es):
  liege-Noel
  l iege-NoelVadack.
                 VerfackaVartack
                         Varlack Legal
                                  Legal Services, 225W.
                                                   225 W. Winton
                                                            Winton Avenue,
                                                                     Avenue,Suite
                                                                               Suite207,
                                                                                      207. Hayward,
                                                                                           Hayward,CA CA94544,
                                                                                                          94544, Ph:
                                                                                                                  Ph:510.397.2003
                                                                                                                      510.397.2008
  DATE:
  DATE:                                                                                 Cie yao
                                                                                        Cie  y         dive_                              ,, Deputy
  (Fecha)
  ( Fecha)                                                                                             coo
                                                                                                       soo                                (Adfunto)
                                                                                                                                         (Alunto)
  ((For    proNfailLte`ofgstgEg,luse
    Porprocklraide`ofg             stgEgluse Proof
                                                 Proof of Service ofof Summons germgam POS-010).)
                                                                                          P05-010).)
  ((Para   prusba de entrap
    Pere prueba       entrap de   este citatiOn
                               de seta CitatiOn use ol (ormulario Proof
                                                    el(ormulario    Proof of Service of Summons,
                                                                          of Service     Summons,(P05-010).)
                                                                                                     (P05-010).)
    (SEAL)
    MEAL)
                                      NOTICE
                                      NOTICE TO TO THE
                                                    THEPERSON
                                                          PERSONSERVED:
                                                                     SERVED:You  You are
                                                                                       are served
                                               1. 11
                                               1. I-1as  as an
                                                            an individual
                                                               individual defendant.
                                                                          defendant.__
                                               2.
                                               2  I= as the
                                                . I=         person
                                                         as the      sued
                                                                person suedunder  the
                                                                              under thefictitious
                                                                                         fictitious name of•fspoci41:
                                                                                                           <spOciW:

                                               . 12D
                                               3.
                                               3  12D ononbehalf
                                                           behalfof
                                                                  of(specify):
                                                                    (specify): AT&T  Corp.
                                                                               AT&T Corp.
                                                  under:,[]
                                                  under:a]  CCP
                                                             CCP416.10(corporation)
                                                                   416.10 <corporation)                     -CCP 416.60
                                                                                                          J -CCP         (minor)
                                                                                                                 410.60(minor)
                                                       E=3
                                                       E=3CCPCCP416.20
                                                                  416.20(deflinet
                                                                          (defunctcorporation)
                                                                                   corporation)        [J -CCP
                                                                                                       1=1     416.70
                                                                                                            -CCP 416.70(conservatee)
                                                                                                                        (conservatee)
                                                       El CCP El
                                                             CCP 416A0    (associationororpartnership)
                                                                  416,40(association        partnership)
                                                                                                       = = CCP 416.90
                                                                                                             COP      (authorized
                                                                                                                 416.90 (authorizedperson)
                                                                                                                                         person)
                                                       I:=3
                                                       I =3other
                                                       :           (specify):
                                                             other(specify):
                                               4  M by
                                                . [J
                                               4.     by personal delivery
                                                                  deliveryonon(date)
                                                                               OWN                                                           P.2.1orl
                                                                                                                                             P.0.4  orl
   L
   Fam,mmi. m.,lalrm,NCRn7WM
       mimmi.mulop
   JvcgcgalCased
                            YWM
            Co LedofofCaoryla
                       Caoryla
                                                                        SUMMONS                                     CodeddCtrl)
                                                                                                                    Gag    CfirlFrucature
                                                                                                                                Rase"fig  fig412201405
                                                                                                                                              41220, 405
                                                                                                                                      VIWWAILlettempv
                                                                                                                                      111WWAILVato.pv
    Jvcficgal
    GUM-1
    GUAM 00 gg Fa.hlyy 1,20201
                       140201




                                                                                                                                                  EXHIBIT A
                                                                                                                                                  EXHIBIT A
05-11-21 ;12:30PM;Var lack Legal Services                                          Fax Filing Regular;5103972997                                 #    3/
                 Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 15 of 24

Attorney or Party witheno Omer                                                                                  [          hir Couri We Only
  TIEGA-NOEL VARLACK, Bar #248203
  225 W. WINTON AVE                                                                                        FILED BY FAX
  SUITE 207                                                                                          ALAMEDA COUNTY
  Hayward, CA 94544
'left-phone No: 510 -397.2008 PAX No; 510-397 -2997                                                         miay 1 1, 2021
Tiegaevarlacklegal,com                                                   Itqf. No. or File Nf),,'
Attorney for Plaintiff
                                                                                                             CLERK OF
                                                                                                     THZ SUPERIOR COURT
 huert name of Cwirt, and Judicial District and Brandt Grua:,                                        By IV ilagros Cortez, DE puty
  Alameda County Superior Court - Hayward Hall of Justice
 praudiff: Timothy Smith Jr.
                                                                                               CAn-C NUMBER:
niTendwit: AT&T: Fidelity Investments and Does 1 to 10
                                                                                                     HG21092143
        PROOF OF SERVICE                        I-Pariug Date:             Time:           Dept/Div:  CON(' Number:
      Sammons and Complaint                                                                            HG21092143
I. At the time of service I wets' al least 18 years of age and not a party to this action,

2, I served copies of the Summons and Complaint

3. a. Party Nerved:                                             Fidelity Investments c/o CT Corporation System
   i. Person served;                                            Daisy Montenegro, Agent Authorized to Accept on Behalf of Registered Agent CT
                                                                Corporation System, Hispanic, Female, 35 Years Old, Black Hair, Brown ayes, 5
                                                                Feet 5 Inches, 150 Pounds

4, Address where the party was served:                          818 West Seventh Street, Suite 930
                                                                Los Angeles, CA 90017
5, 1 served the party:
   a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
      process for the party (1) on: Mon., Apr. 26, 2021 (2) at: 11113AM

6, The "Notice to the Person Served" (on the Summons) was completed as follows:
  a, as an individual defendant

7, Person Who Served Papers:                                                                        Recovembh1 Cost Per CCP 1033,5(a)(4)(B)
    a, Jim Sands                                                                d. The Fee for Service war; $37,50
    b. ABOINGO SERVICES                                                         e, I am: (3) registered California process server
       1684 DECOTO ROAD #309                                                                  (1) Independent Contractor
       Union City, CA 94587                                                                   (ii) Registration No.:    914
    c, (510) 783-6161, FAX (510) 783-6165                                                     (iii) County:             Los Angeles




8. I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct,
    Date: Wed, Apr. 28, 2021

     jpdicini sl_911.cp Fo ol ros.oi                                PROOF OF S1PVICF                                 (Jim Saner—
 Rul e 4.15u.(11 ockb) Rev Jarmilry    h07                         Stunt OM and Complaint                                                6360262.223878




                                                                                                           EXHIBIT A
                                                                                                           EXHIBIT A
    Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 16 of 24




             Superior Court of California, County of Alameda




             Notice of Assignment of Judge for All Purposes

Case Number: HG21092143
Case Title:     Smith VS AT&T
Date of Filing: 03/17/2021


TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

Pursuant to Rule 3.734 of the California Rules of Court and Title 3 Chapter 2 of the
Local Rules of the Superior Court of California, County of Alameda, this action is
hereby assigned by the Presiding Judge for all purposes to:

       Judge:                 Noel Wise
       Department:            24
       Address:               Administration Building
                              1221 Oak Street
                              Oakland CA 94612
       Phone Number:          (510) 267-6940
       Fax Number:            (510) 267-1509
       Email Address:         Dept24@alameda.courts.ca.gov

Under direct calendaring, this case is assigned to a single judge for all purposes including
trial.

Please note: In this case, any challenge pursuant to Code of Civil Procedure section
170.6 must be exercised within the time period provided by law. (See Code Civ. Proc.
§§ 170.6, subd. (a)(2) and 1013.)

NOTICE OF NONAVAILABILITY OF COURT REPORTERS: Effective June 4, 2012, the
court will not provide a court reporter for civil law and motion hearings, any other hearing or
trial in civil departments, or any afternoon hearing in Department 201 (probate). Parties may
arrange and pay for the attendance of a certified shorthand reporter. In limited jurisdiction
cases, parties may request electronic recording.

Amended Local Rule 3.95 states: "Except as otherwise required by law, in general civil case
and probate departments, the services of an official court reporter are not normally
available. For civil trials, each party must serve and file a statement before the trial date
indicating whether the party requests the presence of an official court reporter."


IT IS THE DUTY OF EACH PLAINTIFF AND CROSS COMPLAINANT TO SERVE A COPY
OF THIS NOTICE IN ACCORDANCE WITH LOCAL RULES.


                                          Page 1 of 4                EXHIBIT
                                                                     EXHIBIT A
                                                                             A
    Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 17 of 24




General Procedures

Following assignment of a civil case to a specific department, all pleadings, papers, forms,
documents and writings can be submitted for filing at either Civil Clerk's Office, located at
the Rene C. Davidson Courthouse, Room 109, 1225 Fallon Street, Oakland, California,
94612, and the Hayward Hall of Justice, 24405 Amador Street, Hayward, California, 94544.
All documents, with the exception of the original summons and the original civil complaint,
shall have clearly typed on the face page of each document, under the case number, the
following:
                           ASSIGNED FOR ALL PURPOSES TO
                                      JUDGE Noel Wise
                                      DEPARTMENT 24

All parties are expected to know and comply with the Local Rules of this Court, which are
available on the court's website at: http://vwvw.alameda.courts.ca.gov/Pages.aspdLocal-
Rules(1) and with the California Rules of Court, which are available at
www.courtinfo.ca.gov.

Parties must meet and confer to discuss the effective use of mediation or other alternative
dispute processes (ADR) prior to the Initial Case Management Conference. The court
encourages parties to file a "Stipulation to Attend ADR and Delay Initial Case Management
Conference for 90 Days". Plaintiff received that form in the ADR information package at the
time the complaint was filed. The court's website also contains this form and other ADR
information. If the parties do not stipulate to attend ADR, the parties must be prepared to
discuss referral to ADR at the Initial Case Management Conference.
(1) Meet and Confer Requirements are strictly enforced in Discovery Disputes. Counsel are
reminded of their duty to act professionally and respectfully. (2) Courtesy Copies delivered
directly to Dept 24 are required for all motions and applications. (3) Scheduling: email is
preferred for scheduling. Court is in session all day and cannot respond adequately to
phone calls. (4) Other than for scheduling matters, parties MUST COPY all sides when
communicating via email with the Court. Email is NOT a substitute for filing
pleadings/documents. Further, parties are reminded that the Court Clerk is prohibited from
giving legal advice.

Schedule for Department 24
   The following scheduling information is subject to change at any time, without notice.
   Please contact the department at the phone number or email address noted above if
   you have questions. Parties must confer on agreeable dates consistent with the court's
   schedules before contacting the clerk to reserve a date. Email request will result in a
   faster response.
   •   Trials generally are held: Mondays through Thursdays at 9:30 a.m. Trial Readiness
       Conference set about 10 days prior to trial on Fridays at 10 am. Compliance with
       Local Rule 3.35 and personal appearance of trial counsel are required on that date.

   •   Case Management Conferences are held: Mondays, Wednesdays and Fridays at 9
       a.m.
   •   Law and Motion matters are heard: Thursdays at 9:00 a.m. Litigants must contact
       the clerk to reserve a date before filing any law and motion matters. The court does
       issue tentative rulings. See Local Rule 3.30(c). To contest a ruling, call or e-mail
       Dept. 24 in a timely manner.


                                                                     EXHIBIT
                                                                     EXHIBIT A
                                                                             A
                                         Page 2 of 4
    Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 18 of 24




    •   Settlement Conferences are heard: MSC may be set, but court resources are
        limited. Counsel are encouraged to consider alternative dispute resolution options.
        MSC will be specially set when deemed appropriate.
    •   Ex Parte matters are heard: Fridays at 9:30 a.m. Litigants must contact the clerk to
        reserve a date and time before noticing any party.
    •   Collection trials, prove-up hearings, and orders of examination are set on Fridays at
        2 pm.
    •   In all matters, Counsel are expected to be familiar with the Statement of
        Professionalism and Civility published by the Alameda County Bar Association
        (www.acbanet.org).
    •   For L&M matters - Email Dept 24, including case name & case number, title of
        motion and identity of moving party. No discovery-related motion may be filed until
        an informal discovery conference (IDC) has been held or denied by the Court, in
        conformity with Alameda County Local Rule 3.31. Email Dept 24 to schedule an IDC
        and submit declarations in conformity with Local Rule 3.31. When requesting a
        hearing date for a discovery motion, include information about the IDC, including the
        date the IDC conference was held or denied.

Law and Motion Procedures
To obtain a hearing date for a Law and Motion or ex parte matter, parties must contact the
department as follows:
•   Motion Reservations
       Email:        Dept.24@alameda.courts.ca.gov
       Phone:        510 267-6940

        Requests for Law & Motion or Ex Parte hearing dates must include: (1) Case Name;
        (2) Case Number; (3) Title of Motion; (4) Moving Party.

•   Ex Parte Matters
       Email:        Dept.24@alameda.courts.ca.gov
       Phone:        510 267-6940


Tentative Rulings

The court may issue tentative rulings in accordance with the Local Rules. Tentative rulings
will become the Court's order unless contested in accordance with the Local Rules.
Tentative rulings will be available at:


•   Website: www.alameda.courts.ca.gov/domainweb, Calendar Information for Dept. 24
•   Phone: 1-866-223-2244




                                                                    EXHIBIT
                                                                    EXHIBIT A
                                                                            A
                                          Page 3 of 4
    Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 19 of 24




      Dated: 03/19/2021

                                                  Presiding Judge,
                                   Superior Court of California, County of Alameda




                                  CLERK'S CERTIFICATE OF MAILING
I certify that the following is true and correct: I am the clerk of the above-named court and
not a party to this cause. I served this Notice by placing copies in envelopes addressed as
shown on the attached Notice of Initial Case Management Conference and then by sealing
and placing them for collection, stamping or metering with prepaid postage, and mailing on
the date stated below, in the United States mail at Alameda County, California, following
standard court practices.

              Executed on 03/22/2021

                                            By

                                                                  Deputy Clerk




                                                             EXHIBIT A
                                                             EXHIBIT A
                                         Page 4 of 4
             Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 20 of 24

 r                                                      1              r                                              1
       Varlack Legal Services
       Attn: Varlack, Tiega-Noel
       225 W. Winton Avenue Suite 207
       Hayward, CA 94544
 L                                                      J              L                                              J


                          Superior Court of California, County of Alameda
     Smith                                                                        No. HG21092143
                                        Plaintiff/Petitioner(s)
                                 VS.                                    NOTICE OF CASE MANAGEMENT
                                                                          CONFERENCE AND ORDER
     AT&T                                                                    Unlimited Jurisdiction
                                     Defendant/Respondent(s)
                         (Abbreviated Title)

 TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
 Notice is given that a Case Management Conference has been scheduled as follows:

Date: 08/02/2021         Department: 24                                                 Judge: Noel Wise
Time: 09:00 AM             Location: Administration Building                            Clerk: Amani Amponsah
                                     Third Floor                                        Clerk telephone: (510) 267-6940
                                     1221 Oak Street, Oakland CA 94612                  E-mail:
                                                                                        Dept244alameda.courts.ca.gov
                             Internet: www.alameda. co u rts. ca. g ov                  Fax: (510) 267-1509

                                                            ORDERS
  1.   Plaintiff must:

             a. Serve all named defendants and file proofs of service on those defendants with the court within 60
                days of the filing of the complaint (Cal. Rules of Court, 3.110(b)); and

             b. Give notice of this conference to all other parties and file proof of service.

 2.    Defendant must respond as stated on the summons.

 3.    All parties who have appeared before the date of the conference must:

             a. Meet and confer, in person or by telephone as required by Cal. Rules of Court, rule 3.724;

             b. File and serve a completed Case Management Statement on Form CM-110 at least 15 days before
                the Case Management Conference (Cal. Rules of Court, rule 3.725); and

             c. Post jury fees as required by Code of Civil Procedure section 631.

  4.   If you do not follow the orders above, the court may issue an order to show cause why you should not be
       sanctioned under Cal. Rules of Court, rule 2.30. Sanctions may include monetary sanctions, striking pleadings
       or dismissal of the action.

  5.   You are further ordered to appear in person or through your attorney of record at the Case Management
       Conference noticed above. You must be thoroughly familiar with the case and fully authorized to proceed.
       You may be able to appear at Case Management Conferences by telephone. Contact CourtCall, an
       independent vendor, at least three business days before the scheduled conference. Call 1-888-882-6878, or fax
       a service request to (888) 882-2946. The vendor charges for this service.

 6.    You may file Case Management Conference Statements by E-Delivery. Submit them directly to the E-
       Delivery Fax Number (510) 267-5732. No fee is charged for this service. For further information. go to
                          ca.govff

 7.    The judge may place a Tentative Case Management Order in your case's on-line register of actions before the
       conference. This order may establish a discovery schedule, set a trial date or refer the case to Alternate
       Dispute Resolution, such as mediation or arbitration. Check the website of each assigned department for
       procedures regarding tentative case management orders at mil)). alameda.courts.ca.gov/dc.

 Form Approved for Mandatory Use          NOTICE OF CASE MANAGEMENT CONFERENCE AND ORDER                Page 1 of 2
 Superior Court of California, County
 of Alameda
 ALA CIV-100 [Rev. 07-01-2015]
                                                                                                 EXHIBIT
                                                                                                 EXHIBIT A
                                                                                                         A
            Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 21 of 24




                                                     CLERK'S CERTIFICATE OF MAILING
I certify that the following is true and correct: I am the clerk of the above-named court and not a party to this cause. I served this Notice of Hearing by
placing copies in envelopes addressed as shown hereon and then by sealing and placing them for collection, stamping or metering with prepaid postage,
and mailing on the date stated below, in the United States mail at Alameda County, California, following standard court practices.

                        Executed on 03/22/2021.

                                                                       By
                                                                                              Digital


                                                                                                              Deputy Clerk




Form Approved for Mandatory Use                     NOTICE OF CASE MANAGEMENT CONFERENCE AND ORDER                                       Page 2 of 2
Superior Court of California, County
of Alameda                                                                                                                EXHIBIT A
ALA CIV-100 [Rev. 07-01-2015]
Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 22 of 24




        Exhibit B
                                                                                                                                        Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 23 of 24




                                                                                                                               1 LAURIE E. SHERWOOD, State Bar No. 155312
                                                                                                                                   lsherwood@wfbm.com
                                                                                                                               2   KATHERINE P. GARDINER, State Bar No. 215542
                                                                                                                                   kgardiner@wfbm.com
                                                                                                                               3   WFBM, LLP
                                                                                                                                   Attorneys at Law
                                                                                                                               4   One Sansome Street, Suite 1800
                                                                                                                                   San Francisco, California 94104-4461
                                                                                                                               5   Telephone:     (415) 781-7072
                                                                                                                                   Facsimile:     (415) 391-6258
                                                                                                                               6
                                                                                                                                 ALISON LUNGSTRUM MACNEILL, Colo. Bar No. 51689
                                                                                                                               7 (pro hac vice to be filed)
                                                                                                                                 Alison@campbell-litigation.com
                                                                                                                               8 CAMPBELL LITIGATION, P.C.
                                                                                                                                 1410 N. High St.
                                                                                                                               9 Denver, CO 80218
                                                                                                                                 Telephone: (303) 536-1833
                                                                                                                              10
                                                                                                                                 Attorneys for Defendants Fidelity Workplace Services LLC
                                                                                                                              11 (incorrectly named as “Fidelity Investments”) and
                                                                                                                                 AT&T Services, Inc. (incorrectly named as “AT&T”)
                                             SAN FRANCISCO, CALIFORNIA 94104-4461
                                                                                    TEL (415) 781-7072 • FAX (415) 391-6258




                                                                                                                              12
            ONE SANSOME STREET, SUITE 1800
Walsworth




                                                                                                                              13                                       STATE OF CALIFORNIA

                                                                                                                              14                       SUPERIOR COURT FOR THE COUNTY OF ALAMEDA
                                                                                                                              15
                                                                                                                              16 TIMOTHY SMITH JR,                                    Case No. HG21092143
                                                                                                                              17                    Plaintiff,                        NOTICE TO STATE COURT OF FILING
                                                                                                                                                                                      NOTICE OF REMOVAL TO FEDERAL
                                                                                                                              18            v.                                        COURT
                                                                                                                              19 AT&T; FIDELITY INVESTMENTS,
                                                                                                                              20                    Defendants.
                                                                                                                              21
                                                                                                                              22            TO THE SUPERIOR COURT OF THE STATE OF CALIFORNIA, COUNTY OF
                                                                                                                              23 ALAMEDA, AND TO PLAINTIFF:
                                                                                                                              24            Pursuant to 28 U.S.C. § 1446(d), Defendants AT&T Services Inc. 1 (“AT&T”), and Fidelity
                                                                                                                              25 Workplace Services LLC2 (“Fidelity”) (jointly “Defendants”) hereby notifies the Court on that
                                                                                                                              26   1
                                                                                                                                       AT&T Services, Inc. was incorrectly named as AT&T in the Complaint.
                                                                                                                              27   2
                                                                                                                                       Fidelity Workplace Services LLC was incorrectly named as Fidelity Services LLC in the
                                                                                                                              28
                                                                                                                                   (footnote continued)
 5580054.1
 4882-3.5311                                                                                                                                                                        -1-
                                                                                                                                                 NOTICE TO STATE COURT OF FILING NOTICE OF REMOVAL TO FEDERAL COURT
                                                                                                                                     Case 3:21-cv-03941-JD Document 1-1 Filed 05/25/21 Page 24 of 24




                                                                                                                               1 May 25, 2021, it filed in the United States District Court for the Northern District of California
                                                                                                                               2 (“Federal Court”), their Notice of Removal of this lawsuit, a copy of which its attached.
                                                                                                                               3 Defendants respectfully advise the Court that, pursuant to 28 U.S.C. § 1446(d), the filing of the
                                                                                                                               4 instant Notice effects the removal to Federal Court, and this Court shall proceed no further unless
                                                                                                                               5 and until the case is remanded.
                                                                                                                               6
                                                                                                                               7 Dated: May 25, 2021                        WFBM, LLP

                                                                                                                               8
                                                                                                                               9                                            By:
                                                                                                                              10                                                  LAURIE E. SHERWOOD
                                                                                                                                                                                  KATHERINE P. GARDINER
                                                                                                                              11                                                  Attorneys for Defendants Fidelity Workplace
                                                                                                                                                                                  Services LLC (incorrectly named as “Fidelity
                                             SAN FRANCISCO, CALIFORNIA 94104-4461
                                                                                    TEL (415) 781-7072 • FAX (415) 391-6258




                                                                                                                              12
            ONE SANSOME STREET, SUITE 1800




                                                                                                                                                                                  Investments”) and AT&T Services, Inc.
                                                                                                                                                                                  (incorrectly named as “AT&T”)
Walsworth




                                                                                                                              13
                                                                                                                              14
                                                                                                                              15
                                                                                                                              16
                                                                                                                              17
                                                                                                                              18
                                                                                                                              19
                                                                                                                              20
                                                                                                                              21
                                                                                                                              22
                                                                                                                              23
                                                                                                                              24
                                                                                                                              25
                                                                                                                              26
                                                                                                                              27
                                                                                                                                   Complaint.
                                                                                                                              28
 5580054.1
 4882-3.5311                                                                                                                                                                      -2-
                                                                                                                                             NOTICE TO STATE COURT OF FILING NOTICE OF REMOVAL TO FEDERAL COURT
